               Case 2:18-cr-00465-SMB Document 102 Filed 11/12/19 Page 1 of 1



 1
 1
 2
 2
 3
 3
 4
 4
 5
 5
 6
 6
 7
 7
 8                           IN THE UNITED STATES DISTRICT COURT
 8
 9                                  FOR THE DISTRICT OF ARIZONA
 9
10
10
11
11   United States of America,                        CASE NO. CR 18-00465-PHX-SMB
12
12                         Plaintiff,                   ORDER
13   vs.
13
14   Backpage, et al.,
14
15
15                       Defendants.
16
16
17
17
18           The Court, having reviewed the Parties’ Joint Motion to reschedule the Status Conference
18
19   from November 18, 2019 to December 2, 2019 and good cause appearing,
19
20           IT IS ORDERED that the Joint Motion to reschedule the November 18, 2019 Status
20
21   Conference until December 2, 2019at 8:30 a.m. is granted.
21
22                   Dated this 12th day of November, 2019.
22
23
23
24
24
25
25
26
26
27
27
28
28
